UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

--- ween nen wenn X i
IN RE: ZIMMER M/L TAPER HIP ; a
PROSTHESIS OR M/L TAPER : MDL NO. 2859
HIP PROSTHESIS WITH KINECTIV :
TECHNOLOGY AND : 18-MD-2859 (PAC)
VERSYS FEMORAL HEAD PRODUCTS : 18-MC-2859 (PAC)
LIABILITY LITIGATION :

ORDER NO. 32
This Document Relates to All Cases
voce pee eee neem aeneenennee anne x

 

HONORABLE PAUL A. CROTTY, United States District Judge:

28 U.S.C. § 1407(a) states that “civil actions involving one or more common questions of
fact... pending in different districts ... may be transferred to any district for coordinated or
consolidated pretrial proceedings.” § 1407(a). This provision “establish[es] a centralized forum
where related cases are consolidated so that coordinated pretrial discovery can proceed in an
efficient and effective manner.” Fallon, et. al., Bellwether Trials in Multidistrict Litigation, 82
Tul. L. Rev. 2323, 2324 (2008). “Each action so transferred shall be remanded by the {judicial
panel on multidistrict litigation] at or before the conclusion of such pretrial proceedings to the
district from which it was transferred unless it shall have been previously terminated.” §
1407(a).

As the Supreme Court stated in Lexecon Inc. v. Milberg Weiss Bershad Hynes & Lerach,
523 U.S. 26 (1998), § 1407 is a venue statute that “categorically limits the authority of courts...
to override a plaintiff's choice” of forum. Lexecon, 523 U.S. at 41-42. Asa result, “a transferee
court” — that is, this Court — “lacks authority to conduct a trial of an MDL member case not
originally filed in the transferee court without the consent of the parties.” In re Fosamax
Products Liability Litigation, No. 06 MD 1789 (JFK), 2011 WL 1584584, at *1 (G.D.N.Y. Apr.

27, 2011).

 
The Plaintiffs who have filed Lexecon objections in this case have made clear that they
do not consent to trial in this transferee Court. Dkt. 174, at 1-3. Such is their right. See §
1407(a); Lexecon, 523 U.S. at 42 (“[Section] 1407 . . . establish[es] the substantial significance
of any denial of a plaintiff's right to a remand once the pretrial stage has been completed.”).
Accordingly, the Court declines to adopt the measures proposed in the Defendant’s November 15
letter. Dkt. 176, at 3. The Court and the parties will proceed to random selection from the
Second Bellwether Poo! as provided in the Second Amended Schedule, with the bellwether-

eligible cases submitted by the Parties. Dkts, 177, 179.

CONCLUSION

Dated: New York, New York SC ORDERED

November He 2019
Lil hed

PAUL A. CROTTY
United States District Judge

 
